         Case: 4:19-cr-00729-SNLJ Doc. #: 4 Filed: 08/29/19 Page: 1 of 2 PageID #: 10




                                    UNITED STATES DISTRICT COURT                              FILED
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION                                  AUG 2 9 2019
    UNITED STATES OF AMERICA,                         )                                   U. S. oisl-RICT COURT
                                                                                        EASTERN DISTRICT OF MO
                                                      )                                          ST.LOUIS
                       Plaintiff,                     )
                                                      )   ,

    v.                                                )
                                                      )       4:19CR729 SNLJ/NAB
    THOMAS WRIGHT, JR.,                               )
                                                      )
                       Defendant.                     )


                      MOTION FOR PRETRIAL DETENTION AND HEARING

           Comes now the United States of America, by and through its Attorneys,
                                                                      . I
                                                                                 Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Allison H. Behrens, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

           As and for its grounds, the United States of America states as follows:

             1.     Defendant is charged with criminal conduct occurring on three separate

    occasions. On the first occasion, May 11, 2019, he is charged with possessing with the intent to

    distribute fentanyl and with being a felon in possession of a firearm. On the second occasion,

    occurring August 2, 2019, he is charged with being a felon in possession of ammunition. On the

    third occasion, August 23, 2019, he is charged with committing a carjacking.

             2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

    Code, Section 3142, that there are no conditions or combination of conditions which will

    reasonably assure the appearance of the defendant as required, and the safety of any other person

    and the community.
       Case: 4:19-cr-00729-SNLJ Doc. #: 4 Filed: 08/29/19 Page: 2 of 2 PageID #: 11




            3.     Further, while committing the carjacking on August 23, 2019, Defendant punched

    the two victims repeatedly, bit one of the victims on the shoulder and dragged the other victim

    along the ground as he drove away in the stolen vehicle. He also told the victims that he had a

    firearm.

            4.     Defendant has a substantial criminal history. In addition, he has been on probation

    several times and had his probation revoked due to his failure to comport with court supervision.

    He also has a misdemeanor escape from custody conviction.

          WHEREFORE, the United States requests this Court.to order Defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                          Respectfully submitted,

                                                          JEFFREY B. JENSEN
                                                          United States Attorney



                                                          ALLISON H. BEHRENS, #38482MO
                                                          Assistant United States Attorney
